DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 


Claim interpretation

With respect to claim 1, the claim limitation: “.. wherein each of the at least one aggregation folder is configured to aggregate the photos whose storage orders are successive ..” invokes 112(f) where further description of the claim limitation may be found in the paragraph [0112]:
Liang [0112] “The aggregation folder is configured to store every two adjacent photos arranged in the album and the matching degree between every two adjacent photos are greater than or equal to the preset threshold. That is, the similar photos aggregated in each aggregation folder are originally continuously arranged in the predetermined storage order in the album.” 

Accordingly, Examiner interprets claimed limitation are further described as “similar photos aggregated in each aggregation folder are originally continuously arranged in the predetermined storage order in the album” which is an equivalent process for generating a hash tree.
Examiner would like to note that one having ordinary skill in the field would understand that “hashed tree structure” may have predetermined storage order (i.e. tree nodes) associate with the hash value and dynamically arranged (e.g., “continuously arranged”) such that each elements are grouped and aggregated based on their similar hash values for indexing. Further, a hashed entities in a hash tree may have collisions when two pieces of data in a hash tree share the same hash value which indicate an existence of identical entity or duplicate in the hashed tree structure.


Response to Applicant’s Arguments/Remarks

This Action is responsive to the Amendments and Remarks filed on 11/08/2021. Claims 1-9, 11-16, 18-22 are pending claims. Claims 5, 8, 11, 12, 15, 18 and 19 are amended, Claims 10 and 17 are canceled and Claims 21 and 22 are new. Amended claims have been fully considered but were not found to be persuasive. Accordingly, this is made final.

	In response to the following Applicant’s remarks on page 10-11 recited:
“According to the disclosure of Cantley, two or more check images with similar key attributes (including check numbers, amounts, payers, payees, dates, micro line numbers, routing numbers, account numbers, addresses, check manufacturer, endorsement numbers, internal categorization codes, watermarks, check format, check layout, and the like) are selected, and the selected two or more check images are then compared to determine whether at least two of them are duplicate (or near duplicate). However, according to claim 1, a matching degree between every two adjacent photos in an album is determined based on characteristic information.”

Examiner respectfully disagree based on the teachings of Cantley in paragraph [0047]: “In exemplary embodiments, the key attributes of the two are more check images are determined to be similar utilizing algorithms, operators, or programs that include frequency image data, image hashing and fingerprinting techniques, data matching and threshold calculations, hash value comparisons between images, and the an algorithm may compare the perceptual hashes of two images to determine if the bit difference between the two hashes is above a preset level.”
Cantley disclosed step for utilizing algorithms that include image hashing and fingerprint techniques where these information may be used for comparing perceptual hashing of two images to determine if the bit difference between the two hashes is above a preset level. These step is equivalent steps to “based on the characteristic information, a matching degree between every two adjacent photos of the plurality of photos with predetermined storage orders” as claimed.

With respect to Applicant’s argument in page 11: “Furthermore, the object of Cantley is to detect duplicate images, thereby achieving deduplication, while the object of claim 1 is to aggregate adjacent and similar photos to an aggregation folder, thereby making the album more concise without breaking the album's timeline. In the disclosure of Cantley (referring to para. [0046]), multiple check images are received from a financial institution, a merchant, a signatory of the financial record, and/or a party to a financial record, or received from account holders, joint account holder, agents of account holders, family members of account holders, financial institution customers, payers, payees, third parties, and the like. Assuming that the check images are arranged in an order of receiving time, it is obvious for those of ordinary skill in the art that the adjacent check images being duplicate (or near duplicate) check images is very unlikely.”

Examiner respectfully disagrees with Applicant’s argument above based on following rationale:

Cantley discloses a technique for identifying/matching images using image hashing and fingerprint techniques 
Cantley taught steps for detecting duplicated images in FIG.3, FIG.4 and paragraph [0007] by identifying two or more of the images have similar key attributes where key attributes maybe hash value or fingerprint
Savagaonkar disclosed a step for organizing a file name by generating “hash tree” for storing, image files and associating them with a directory entry for indexing.
(Savagaonkar, [0011] lines 7-14: “the processor applies one or more functions to a file name associated with the encrypted file name to generate an access hash value for the directory entry, and stores the access hash value in a directory indexing structure such that it is associated with the directory entry
Savagaonkar [0045] A directory indexing structure may include a listing of directories, files and/or the like. For instance, EXT4 implements a directory indexing structure called a hash tree (HTree).
Savagaonkar, [0046] “An index structure access hash value may be used to search for files in a directory. In an embodiment, an index structure access hash value may be used to complete a readdir operation. Since the layout of a directory index structure may be based on an index structure access hash, a given directory entry may result in a fixed index structure access hash value, regardless of whether a user has access to a directory encryption key.”)

Accordingly, both Cantley and Savagaonkar disclosed a common technique for accessing image files by generating hash value/key for organizing image files. Thus, one having ordinary skill in the art would have applied above step 1 and step 2 to organize a plurality of image files by generating hash and sorting them (i.e., hash tree) to place most to least similar images the customer “account folder”.  Later, by applying step 3, teachings of Savagaonkar, image files may further organized by hash value indexing structure (hash tree) such that they are now associate with directories for storing/aggregating image files into one or more directories where duplicate copies of images may easily found next to each other in a folder.  Therefore, it completes the claimed limitation of claim 1: “aggregate adjacent and similar photos to an aggregation folder”.


Claim Rejections - 35 USC§ 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



Claims 1, 2, 7, 8, 9, 14, 15, 16, are rejected under 35 U.S.C. 103 as being unpatentable over Cantley et al. US 2014/0355865, hereinafter Cantley in view of Savagaonkar et al. US 2017/0053125 hereinafter, Savagaonkar.

As per claim 1. (Previously Presented) (Cantley discloses acquiring characteristic information of photos and a degree of matching between the two) A photo processing method, comprising: acquiring characteristic information of each of a plurality of photos in an album; determining, based on the characteristic information, a matching degree between every two adjacent photos of the plurality of photos with predetermined storage orders; 
(Cantley, par. [0047] lines 8-18:  “In exemplary embodiments, the key attributes of the two are more check images are determined to be similar utilizing algorithms, operators, or programs that include frequency image data, image hashing and fingerprinting techniques, data matching and threshold calculations, hash value comparisons between images, and the like. For example, an algorithm may compare the perceptual hashes of two images to determine if the bit difference between the two hashes is above a preset level.”)

(Cantley discloses a method of determining similarity between the two images are above a match threshold) and generating at least one aggregation folder in the album, when the plurality of photos in the album comprises photos whose storage orders are successive and matching degree is greater than or equal to a preset threshold, 
(Cantley [0059] As illustrated at decision block 404, it is determined whether or not the portion of the first check image and the portion of the second check image are above a match threshold. The match threshold includes, for example, a quantity, range, value, or percentage related to pixel/texel quantity, pixel/texel offset, opacity values, color saturation, and the like.)

	With respect to claim 1, Cantley does not explicitly discloses generating folders to aggregate photos whose storage orders are successive:

wherein each of the at least one aggregation folder is configured to aggregate the photos whose storage orders are successive and matching degree is greater than or equal to the preset threshold.  
However, Savagaonkar discloses a method of generating folder to aggregate files whose storage orders may be indexed (e.g., “photos whose storage orders are successive”) such that they are associated the folder directories in a hash tree (e.g., “photos whose storage orders are successive”) 
(Savagaonkar, [0011] lines 7-14: “the processor applies one or more functions to a file name associated with the encrypted file name to generate an access hash value for the directory entry, and stores the access hash value in a directory indexing structure such that it is associated with the directory entry.”
Savagaonkar [0045] A directory indexing structure may include a listing of directories, files and/or the like. For instance, EXT4 implements a directory indexing structure called a hash tree (HTree).

Thus, one having ordinary skill in the art before the effective filing date of claimed invention would have been motivated to incorporate the teachings of Savagaonkar in Cantley for the advantageous purpose of generating hash tree for the directory entry, and stores the access hash value in a directory indexing structure to improve searching/browsing images based on the degree/threshold of similarities. 
For instance, Cantley discloses a method of image hashing, threshold calculation and hash value comparisons between images for determining the degree of similarity between the two images, followed by storing “THE AT LEAST TWO CHECK IMAGES IN A STORAGE DEVICE FOR FURTHER PROCESSING OR FURTHER ANALYSIS” (See Cantley FIG.3, element 312) wherein the teachings of Savagaonkar may be applied further to enhance browsing files of images wherein aggregated image files may be uniquely identified under the uniquely named directory entry associated with the image file names (See Savagaonkar [0029] lines 7-11)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Savagaonkar into the system of Cantley because, they are analogous art as being directed to the same field of endeavor, the enhanced method for indexing large volume of files/records in a file system. (See Cantley par. [0001] and Savagaonkar par. [0011], [0052])

As per claim 2. (Original) (Cantley does not explicitly discloses generating at least one aggregation folder, and the plurality of photos in the album remain unchanged storage orders) The photo processing method of claim 1, wherein generating at least one aggregation folder comprises: generating at least one aggregation folder, and the plurality of photos in the album remain unchanged storage orders. 

However, Savagaonkar discloses a method of generating files and folders in a fixed index structure (e.g., “album remain unchanged storage orders”) access hash value for searching files in a directory:
(Savagaonkar, [0011] lines 7-14: “the processor applies one or more functions to a file name associated with the encrypted file name to generate an access hash value for the directory entry, and stores the access hash value in a directory indexing structure such that it is associated with the directory entry.”
Savagaonkar, [0046] “An index structure access hash value may be used to search for files in a directory. In an embodiment, an index structure access hash value may be used to complete a readdir operation. Since the layout of a directory index structure may be based on an index structure access hash, a given directory entry may result in a fixed index structure access hash value, regardless of whether a user has access to a directory encryption key.”)

Thus, one having ordinary skill in the art before the effective filing date of claimed invention would have been motivated to incorporate the teachings of Savagaonkar in the combined system of Cantley for the advantageous purpose of minimizing a number of file lookups required to locate a file object that is stored on the hard disk storage device. This improves the efficiency of the file system and minimizes the time required for storage and retrieval of file objects. (See Savagaonkar col. 3, lines 4-8)

Claims 3, 4, 10, 11, 17, 18 are rejected under 35 U.S.C. 103 as being unpatentable over Cantley in view of Savagaonkar and further in view of HONG, US 2015/0142742 hereinafter, Hong.
 
As per claim 3. (Original) Cantley discloses a method of using image hashing and threshold calculation to determine if the difference between the two hashes is above a preset level:
The photo processing method of claim 2, wherein generating at least one aggregation folder, when the plurality of photos in the album comprises photos whose storage orders are successive and matching degree is greater than or equal to a preset threshold, 
(Cantley, [0047] lines 8-18:  “In exemplary embodiments, the key attributes of the two are more check images are determined to be similar utilizing algorithms, operators, or programs that include frequency image data, image hashing and fingerprinting techniques, data matching and threshold calculations, hash value comparisons between images, and the like. For example, an algorithm may compare the perceptual hashes of two images to determine if the bit difference between the two hashes is above a preset level.”)

Cantley discloses a method of identifying duplicate images: comprises: determining, according to storage orders, whether to mark every two adjacent photos with the same identity or not, wherein each of the plurality of photos is allowed to mark just once, and the photos corresponding to the same identity have successive storage orders; 
(Cantley [0020] “In some embodiments, the images include images of check or other financial records captured by an account holder or other entity. In particular embodiments, two or more check images having similar key attributes are determined, and these two or more check images are compared. If the check images are duplicates, they can be stored for further processing.”)

With respect to claim 2, Cantley does not explicitly discloses a method of generating at least one aggregating folder to aggregate photos:
marking the two adjacent photos with the same identity if the two adjacent photos have successive storage orders and a matching degree greater than or equal to the preset threshold; marking the two adjacent photos with different identities if the two adjacent photos have successive storage orders and a matching degree less than the preset threshold; and generating at least one aggregating folder to aggregate the photos with the same identity. 
However, Hong discloses a method of generating folders and file names by corresponding to the globally unique content ID (e.g., “photos with the same identity”) and aggregated files may be stored with the individual hash directory:
(Hong [0006] “Other conventional systems may use a globally unique ID to reference a file and map the globally unique ID to a location of the file on a computing device.”
(Hong [0076] lines 32-41: “In some other implementations, each of said files stored in said folder may correspond to a hash value as a content ID which reproducibly identifies content of the files respectively, and the content ID corresponding to the folder (or the directory) may be a hash value generated from the hash values corresponding to said files. For example, the content ID corresponding to the folder (or the directory) may be a hash value generated from the hash values and file names corresponding to the files stored in the folder”) 
Hong [0116] In some implementations, an individual hash directory may also store a hash value representing all of the files accessible by the system. For example, all of the files accessible by the system may be aggregated and the value obtained by calculating a hash of the aggregated files may be stored with the individual hash directory. In some implementations, the hash value may be stored in a reference file associated with and/or part of the hash directory)

Thus, one having ordinary skill in the art before the effective filing date of claimed invention would have been motivated to incorporate the teachings of Hong in the combined system of Cantley for the advantageous purpose of enhancing the access of file system wherein names of files and directories are globally unique for searching and browning in the file system.

As per claim 4. (Original) Cantley discloses a method of determining the difference between the two images based on the time stamps of image captured: 
The photo processing method of claim 3, wherein determining a matching degree between every two adjacent photos of the plurality of photos with predetermined storage orders, comprises: determining a matching degree between every two adjacent photos of the plurality of photos, according to storage orders formed by shooting times; wherein generating at least one aggregation folder, and the plurality of photos in the album remain unchanged storage orders, comprises: generating at least one aggregation folder, and the plurality of photos in the album remain unchanged storage orders formed by shooting times.  
(Cantley [0067] lines 20-33: “For example, if the time stamp on the first check image is 10:01 and the time stamp on the second check image is 12:17, such differences in the time stamps can be considered to be significant. In still other embodiments, whether or not the identified differences between the portions of the first and second check images are significant is based on the position of the markings in the portions of the first and second check images. As detailed above, detected differences in the positioning of the markings can be due to physical differences in the first and second checks when the images were captured, faulty capture device, faulty capture techniques, and so forth. In such cases, the differences may be considered to be significant or insignificant.”)

Claims 5, 12, 19 are rejected under 35 U.S.C. 103 as being unpatentable over Cantley in view of Savagaonkar and further in view of Lauria et al., US 20100318501 hereinafter, Alaimo.

As per claim 5. (Currently Amended) The photo processing method of claim 1, wherein the method further comprises: (Cantley does not explicitly discloses: deleting the aggregation folder when there is no photo in the aggregation folder.  
However, Alaimo discloses a method for configuring rules in the system for allowing the delete of empty directories, but prevent modification if a directory contains any files:
(Alaimo [0029] “Furthermore, rules may be based on whether a directory contains certain file types and/or immutable data, thereby providing a level of enforcement around folders in addition to files within the immutable area. For instance, rules may allow the rename /delete of empty directories, but prevent modification if a directory contains any files. Stated another way, rules can ensure, for any files in the immutable area, the full path to the file would not be changeable.”)

Thus, one having ordinary skill in the art before the effective filing date of claimed invention would have been motivated to incorporate the teachings of Alaimo in the combined system of Cantley for the advantageous purpose of optimizing storage space by eliminating unnecessary files/folder from the file system.

Claims 6, 13, 20 are rejected under 35 U.S.C. 103 as being unpatentable over Cantley in view of Savagaonkar and further in view of Both, US 7,412,449 hereinafter Both.

As per claim 6. (Previously Presented) The photo processing method of claim 1, wherein the method further comprises: (Cantley does not explicitly discloses setting the photo with the earliest shooting time in each of the folder to be a cover) setting the photo with the earliest shooting time in each of the at least one aggregation folder to be a cover thereof. 


    PNG
    media_image1.png
    610
    999
    media_image1.png
    Greyscale

 
However, Both discloses a method of storing files in terms of the hash slots with given fixed-length hexadecimal values as names wherein each and every hexadecimal value within a range that starts at the lowest possible hexadecimal value for the fixed length (which is all zeros) and ends at the highest possible hexadecimal value for the fixed length (which is all f's). 
 (Both, col.4 lines 5-15: “The hash slots 406 are given fixed-length hexadecimal values as names. There is a hash slot 406 provided for each and every hexadecimal value within a range that starts at the lowest possible hexadecimal value for the fixed length (which is all zeros) and ends at the highest possible hexadecimal value for the fixed length (which is all f's). The number of hash slots 406 provided within a subdirectory 404 is therefore dependent on that fixed-length. For instance, if the hash slots are given one-digit hexadecimal values, there will be sixteen hash slots that are labeled from Oto f ( e.g., 0, 1, 2, 3, 4, 5, 6, 7, 8, 9, a, b, c, d, e, and f).)

Thus, one having ordinary skill in the art before the effective filing date of claimed invention would have been motivated to incorporate the teachings of Both in the combined system of Cantley for the advantageous purpose of improving easy access to the files in the directory entry for searching/browsing images such that files and directories may be ordered and indexed within a range that starts at the lowest possible hexadecimal value for the fixed length and ends at the highest possible hexadecimal value.

As per claim 7. (Original) (Cantley discloses a method of acquiring hash values of each of the plurality of photos by a perceptual hash algorithm) The photo processing method of claim 1, wherein acquiring characteristic information of each of a plurality of photos in an album, comprises: acquiring hash values of each of the plurality of photos in the album by a perceptual hash algorithm and determining the hash values of each of the plurality of photos as the characteristic information thereof.  
(Cantley [0047] In exemplary embodiments, the key attributes of the two are more check images are determined to be similar utilizing algorithms, operators, or programs that include frequency image data, image hashing and fingerprinting techniques, data matching and threshold calculations, hash value comparisons between images, and the like. For example, an algorithm may compare the perceptual hashes of two images to determine if the bit difference between the two hashes is above a preset level.)

As per claim 8. (Currently Amended) A photo processing device, comprising: (Cantley discloses a method of using image hash value and fingerprinting techniques (i.e., “characteristic information”) for determining the data matching between two images) an acquiring module configured to acquire characteristic information of each of a plurality of photos in an album; a determining module configured to determine, based on the characteristic information, a matching degree between every two adjacent photos of the plurality of photos with predetermined storage orders; 
(Cantley [0047] lines 8-18:  “In exemplary embodiments, the key attributes of the two are more check images are determined to be similar utilizing algorithms, operators, or programs that include frequency image data, image hashing and fingerprinting techniques, data matching and threshold calculations, hash value comparisons between images, and the like. For example, an algorithm may compare the perceptual hashes of two images to determine if the bit difference between the two hashes is above a preset level.”)

(Cantley discloses determine if the bit difference between the two hashes is above a preset level (i.e., “greater than or equal to a preset threshold”)) and a generating module configured to generate at least one aggregation folder in the album, when the plurality of photos in the album comprises photos whose storage orders are successive and matching degree is greater than or equal to a preset threshold, by: 
(Cantley, par. [0047]:  “For example, an algorithm may compare the perceptual hashes of two images to determine if the bit difference between the two hashes is above a preset level.”)

(Cantley does not explicitly discloses a method of organizing images files into a folder to aggregate the photos with the same identity where each of folder is configured to aggregate the photos whose storage order are successive and matching degree)
determining, according to storage orders, whether to mark every two adjacent photos with the same identity or not, wherein each of the plurality of photos is allowed to mark just once, and the photos corresponding to the same identity have successive storage orders; marking the two adjacent photos with the same identity if the two adjacent photos have successive storage orders and a matching degree greater than or equal to the preset threshold, marking the two adjacent photos with different identities if the two adjacent photos have successive storage orders and a matching degree less than the preset threshold; and  generating at least one aggregating folder to aggregate the photos with the same identity; wherein each of the at least one aggregation folder is configured to aggregate the photos whose storage orders are successive and matching degree is greater than or equal to the preset threshold.  

However, Savagaonkar discloses a method of generating files and folders in a fixed index structure (e.g., “generating at least one aggregating folder to aggregate the photos with the same identity; wherein each of the at least one aggregation folder is configured to aggregate the photos”) accessing hash value for searching files in a directory:
(Savagaonkar [0011] lines 7-14: “the processor applies one or more functions to a file name associated with the encrypted file name to generate an access hash value for the directory entry, and stores the access hash value in a directory indexing structure such that it is associated with the directory entry.”
Savagaonkar [0045] A directory indexing structure may include a listing of directories, files and/or the like. For instance, EXT4 implements a directory indexing structure called a hash tree (HTree).
Savagaonkar, [0046] “An index structure access hash value may be used to search for files in a directory. In an embodiment, an index structure access hash value may be used to complete a readdir operation. Since the layout of a directory index structure may be based on an index structure access hash, a given directory entry may result in a fixed index structure access hash value, regardless of whether a user has access to a directory encryption key.”)

Thus, one having ordinary skill in the art would have applied Savagaonkar into the Cantley to organize a plurality of image files by sorting/indexing (i.e., hash tree) them to place image files in a group from the most relevant/similar/match to the least based on the hash value. For instance, by utilizing the teachings of Savagaonkar, hashed image files are indexed in a structure/folder in a hash tree such that each image files are grouped together by associating them into a plurality of directories for storing/aggregating where duplicate copies of images may be found adjacent in a folder because image files are hashed/sorted and stored based on the corresponding hash values.

As per claim 9. (Original) The photo processing device of claim 8, wherein the generating module is configured to generate at least one aggregation folder, and the plurality of photos in the album remain unchanged storage orders.  

Claims 9 is analogous to claim 2 and is rejected under the same rationale as indicated above.

As per claim 10. (Canceled)

As per claim 11. (Currently Amended) The photo processing device of claim 8, wherein the determining module is configured to determine a matching degree between every two adjacent photos of the plurality of photos, according to storage orders formed by shooting times; and the generating module is configured to generate at least one aggregation folder, and the plurality of photos in the album remain unchanged storage orders formed by shooting times. 

Claims 11 is analogous to claim 4 and is rejected under the same rationale as indicated above.

As per claim 12. (Currently Amended) The photo processing device of claim 8, wherein the device further comprises a deleting module configured to delete the aggregation folder when there is no photo in  the aggregation folder.  

Claims 12 is analogous to claim 5 and is rejected under the same rationale as indicated above.

As per claim 13. (Previously Presented) The photo processing device of claim 8, wherein the device further comprise a setting module configured to set the photo with the earliest shooting time in each of the at least one aggregation folder to be a cover thereof. 

Claims 13 is analogous to claim 6 and is rejected under the same rationale as indicated above.
 
As per claim 14. (Original) The photo processing device of claim 8, wherein the acquiring module is configured to acquire hash values of each of the plurality of photos in the album by a perceptual hash algorithm and determining the hash values of each of the plurality of photos as the characteristic information thereof.  

Claims 14 is analogous to claim 7 and is rejected under the same rationale as indicated above.

As per claim 15. (Currently Amended) A computer equipment, comprising a memory, a processor comprising: marking the first photo in the album with a number identity; determining, according to the predetermined storage orders, whether to mark every two adjacent photos with the same number identity or not, wherein each of the plurality of photos is allowed to mark just once, and the photos corresponding to the same number identity have successive storage orders; with the n-th photo being marked with a number identity i, marking the (n+1)-th photo with the number identity i when the n-th photo and the (n+1)-th photo have a matching degree greater than or equal to the preset threshold, and marking the (n+1)-th photo with a number identity i+1 when the n-th photo and the (n+1)-th photo have a matching degree less than the preset threshold; generating at least one aggregating folder to aggregate the photos with the same number identity, and mark each of the aggregating folder with the number identity of the photos aggregated therein, wherein each of the at least one aggregation folder is configured to aggregate the photos whose storage orders are successive and matching degree is greater than or equal to the preset threshold; and ranking the at least one aggregating folder and non-aggregated photos in orders of the number identities from small to large.  

Claims 15 is analogous to claim 8 and is rejected under the same rationale as indicated above.
 
As per claim 16. (Original) The computer equipment of claim 15, wherein the processor executes the operation of generating at least one aggregation folder, the step as follow is implemented: generating at least one aggregation folder, and the plurality of photos in the album remain unchanged storage orders. 

Claims 16 is analogous to claim 9 and is rejected under the same rationale as indicated above.
 
As per claim 17. (Canceled).  

As per claim 18. (Currently Amended) The computer equipment of claim [[17]] 15, wherein the processor executes the operation of determining a matching degree between every two adjacent photos of the plurality of photos with predetermined storage orders, the steps as follow are implemented: determining a matching degree between every two adjacent photos of the plurality of photos, according to storage orders formed by shooting times; wherein the processor executes the computer program for generating at least one aggregation folder, and the plurality of photos in the album remain unchanged storage orders, comprises: generating at least one aggregation folder, and the plurality of photos in the album remain unchanged storage orders formed by shooting times.  

Claims 18 is analogous to claim 4 and is rejected under the same rationale as indicated above.

As per claim 19. (Currently Amended) The computer equipment of claim 15, wherein the processor executes the computer program to delete the aggregation folder when there is no photo in the aggregation folder. 

Claims 19 is analogous to claim 5 and is rejected under the same rationale as indicated above.
 
As per claim 20. (Currently Amended) The computer equipment of claim 15, wherein the processor executes the computer program to set the photo with the earliest shooting time in each of the at least one aggregation folder to be a cover thereof.   

Claims 20 is analogous to claim 6 and is rejected under the same rationale as indicated above.

As per claim 21, (New) The photo processing method of claim 7, wherein each of the hash values is a 64- bit integer, and (Cantley disclose) determining, based on the characteristic information, a matching degree between every two adjacent photos of the plurality of photos with predetermined storage orders, comprising: determining how many bits are the same between the hash values of every two adjacent photos.  

(Cantley [0049] In still other embodiments, a hashing algorithm is used to determine if the bit different between hash values of two or more images are above or below a preset level that is indicative of duplicates. For example, if the bit difference is above an X value, the difference may be considered to be too great for the images to be duplicates. If the bit difference is below the X value, the images may be determined to be duplicates. The preset level may be based on certain check image elements such as the types of markings in the check images, the number of markings in the check images, the position of the markings, the financial record data of the check images, and so forth.)

As per claim 22, (New) The computer equipment of claim 15, wherein the processor executes the computer program to acquire hash values of each of the plurality of photos in the album by a perceptual hash algorithm and determining the hash values of each of the plurality of photos as the characteristic information thereof.   
(Cantley [0047] lines 10-18: “the key attributes of the two are more check images are determined to be similar utilizing algorithms, operators, or programs that include frequency image data, image hashing and fingerprinting techniques, data matching and threshold calculations, hash value comparisons between images, and the like. For example, an algorithm may compare the perceptual hashes of two images to determine if the bit difference between the two hashes is above a preset level.”)



Pertinent Prior Art

The following are prior art references made of record but not currently relied upon:

SYSTEM AND METHOD FOR IMPROVED SERVER PERFORMANCE FOR A DEEP FEATURE BASED COARSE-TO-FINE FAST SEARCH (Hsiao et al., US 2016/0267637) - Disclosed are systems and methods for improving interactions with and between computers in a search system supported by or configured with search servers or platforms. The systems interact to identify and retrieve data across platforms, which data can be used to improve the quality of results data used in processing interactions between or among processors in such systems.


Conclusion

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHONGSUH PARK whose telephone number is (408) 918-7574.  The examiner can normally be reached on Monday - Friday 8:00-5:30 PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hosain Alam can be reached on (571)272-3978 EST.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CHONGSUH PARK/Examiner, Art Unit 2154       

/HOSAIN T ALAM/Supervisory Patent Examiner, Art Unit 2154